Citation Nr: 1501632	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-40 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1973 and from September 1974 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in December 2006 and June 2011.  The former denied the claims for service connection and the latter denied the claim for entitlement to a TDIU.  

The Veteran presented testimony at a personal hearing at the RO in June 2008 and at a videoconference before the Board in October 2012.  Transcripts are of record.  

The Board remanded the claims in March 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims for service connection in March 2013 in order to obtain VA treatment records from the South Texas Veterans Health Care System dated since February 2009 and to obtain VA examinations due to inadequate opinions rendered by the examiners who conducted the November 2006 VA joints examination and the January 2009 VA spine examination regarding the etiology of the Veteran's current left shoulder and low back disorders.  The claim for entitlement to a TDIU was remanded as inextricably intertwined with the claims for service connection currently on appeal, as well as to schedule an appropriate VA examination.  

VA treatment records from the South Texas Veterans Health Care System dated between November 2010 and December 2012 and between May 2013 and June 2013 have been associated with the Virtual VA and VBMS electronic files.  It appears, however, that records dated between February 2009 and November 2010 remain outstanding.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, efforts should be made to obtain records from the South Texas Veterans Health Care System dated between February 2009 and November 2010.  Contemporaneous records dated since June 2013 must also be obtained.  

The Veteran underwent a back conditions Disability Benefits Questionnaire (DBQ) and a shoulder and arm conditions DBQ in May 2013, which were conducted by the same examiner.  In answering the question posed by the Board regarding the etiology of the Veteran's current left shoulder and low back disorders, the examiner indicated that s/he could not render an opinion without resorting to mere speculation.  The examiner indicated reviewing all records in Virtual VA, noted that there were no service treatment records for review, and that the claimed injuries in the back and left shoulder could not be confirmed.  These opinions are not adequate.  In regards to the opinion rendered regarding the left shoulder, the examiner failed to consider the June 1975 in-service impression of left shoulder capsulitis, probable bicipital tendonitis, and the Veteran's in-service work as a medic and her report of having to lift heavy patients as part of her duties.  In regards to the opinion rendered regarding the back, the examiner failed to consider the Veteran's competent report of in-service problems with her back, to include two instances of back trouble during her first period of active duty service, as a result of her work as a medic and her report of having to lift heavy patients as part of her duties.  It also does not appear the examiner adequately considered the Veteran's competent report that she had had continuous problems with her back and left shoulder since service.  On remand, an addendum opinion is needed.  

The claim for entitlement to a TDIU remains inextricably intertwined with the claims for service connection currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  In addition, there is no indication from review of the record that the examination requested by the Board in conjunction with this claim was conducted.  This must be rectified on remand.  See Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the South Texas Veterans Health Care System dated between February 2009 and November 2010, and since June 2013.  

2.  Obtain addendum opinions from the examiner who conducted the May 2013 DBQs.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current or previously diagnosed left shoulder disorder, to include the October 2006 impression of "likely bicipital tendon pathology" and the November 2006 VA examiner's diagnosis of left shoulder impingement syndrome (subjective) with surgical decompression, had its onset during active service or is related to any in-service disease, to include the June 1975 impression of left shoulder capsulitis, probable bicipital tendonitis, event, or injury, to include as a result of the Veteran's work as a medic and her report of having to lift heavy patients as part of her duties.  The examiner must also specifically address the Veteran's competent report of continuous problems with her left shoulder since service.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that ) that any current low back disorder had its onset during active service or is related to any in-service disease, event, or injury.  The examiner is reminded that while the available service treatment records do not document complaints involving the Veteran's low back, she has competently reported continuous problems with her low back since service as a result of her work as a medic and her report of having to lift heavy patients as part of her duties.  

The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.

3.  After readjudicating the claims for service connection for disorders of the left shoulder and back, schedule the Veteran for an appropriate VA examination in conjunction with her claim for a TDIU.  The examiner must review the electronic claims files.  Any indicated studies are to be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (arthritis and impingement syndrome of the right shoulder and total hysterectomy), as well as any disabilities service-connected after the issuance of this remand, either singly or taken together, render her unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




